To compel respondent to issue to said company a license to transact its business of life insurance in this State.
Denied, with costs, July 10, 1872.
Respondent refused the license on the grounds (1) that the form of contract of insurance used by said company did not distinctly state therein the amount insured or life benefit; (2) that it did not distinctly state therein the period of continuance; (3) that no definite premium was stated therein, and (4) that the payment of the life benefit was, under said form of contract, contingent upon assessments upon surviving members.
Hence, that under the Statute óf 1872, the company was prohibited from doing business in said State.